Title: John Adams to Abigail Adams, 13 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Feb. 13. 1796
          
          I have only time to inform you that Monday and Thursday have passed away without bringing me a Letter from you. It is the first Week that has failed me in the whole, tho sometimes the Letters have not arrived on the proper day.
          There is a Dr Somebody here from Connecticutt, who pretends, with an Instrument made of some kind of Metal or Composition of Metals by a sort of Mesmerian, rubbing or Stroking or Conjuration, to cure Rhumatisms Headacks Plurisies And I know not what. Elsworth will not say that he believes in it: but he states facts & tells stories— I expects the heads of all the old Women (Males I mean, you know) will be turned. They have got him into the Presidents House among Some of his servants. And Mrs Washington told me a story on Tuesday, before a Number of Gentlemen so ineffably ridiculous that I dare not repeat it in Writing. The venerable Lady laughed as immoderately as all the rest of Us did—
          Charles is here in very fine health and very good Spirits. He goes to the supream Court A days and to Ricketts and the Theatre A Nights so that I have not so much of his Company as I could wish
          A Barrier is erected between Europe & America. It Seems as if no Vessell could get thro or over it.
          I went with Charles last night to the Drawing Room— as the

Evening was fair and mild, there was a great Circle of Ladies and a greater of Gentlemen. General Wayne was there in Glory. This Mans Feelings must be worth a Guinea a Minute. The Pensilvanians claim him as theirs, and show him a marked respect.
          We are now near the middle of feb. last Year I left this Place on the 19th. now I must stay thro the long months of March April & May. long! nothing is long! the time will be soon gone & We shall be surprized to know what is become of it— How soon Will my Sands be all run out of the Glass?— after sixty the Days & Hours have additional Wings which they waive & beat with increasing Rapidity.
          Dr Priestly is here— I drank Tea with him at the Presidents on Thursday Ev.— He says he always maintained against Dr Price that Old Age was the pleasantest Part of Life and he finds it so— I think so too— One knows not what Infirmeties may come on—What Pains, Griefs, or sorrows?
          I am determined to make, my small Remainder as easy as I can and enjoy the Hours as they pass: but do a little good as I have Opportunity.
          You have not informed me whether you have let the Farms.
          Duty & Love As Usual
          
            J. A
          
        